PER CURIAM.
The appeal of George Scanlon from the denial by the District Court of his petition for a writ of habeas corpus has been duly considered upon the full record and the briefs, and upon the oral argument of counsel appointed by this court to represent Scanlon on this appeal;
And it appearing that the matters presented have been heretofore considered and have been adjudicated adversely to the contentions of appellant in the companion case of Tompsett v. State of Ohio and Henderson, Warden, Ohio State Penitentiary, 146 F.2d 95, decided December 14, 1944, certiorari denied April 2, 1945, 65 S.Ct. 916, the judgment of the District Court is affirmed upon the authority of that case.